Title: From Alexander Hamilton to Rufus King, [23 April 1796]
From: Hamilton, Alexander
To: King, Rufus


[New York, April 23, 1796]
Dr. Sir
I have received your two letters & shall this day attend to the one which requires it. I see however no objection to it as it stands & I do not now perceive how the further object you aim at could be accomplished in the manner you seem to desire.
I have written to Ames this day concerning the course of things in our City. He will communicate to you as, I have not time to repeat. We are decidedly well. But it is intended today to continue the Petition in circulation & tomorrow it will be sent. I thought it adviseable to publish an extract from your letter without naming you.
Yrs. truly
A HamiltonApril 23 1796
R King Esqr
 